JON O. NEWMAN, Circuit Judge,
concurring in part and dissenting in part.
I concur in all of Judge Cardamone’s well-reasoned opinion affirming the convictions and the sentences, except that portion that upholds the imposition of cumulative sentences upon appellants Forman, Morris, and Wheelings for a narcotics conspiracy in violation of 21 U.S.C. § 846 (Count 1) and a RICO conspiracy in violation of 18 U.S.C. § 1962(d) (Count 13). As the following analysis endeavors to show, the narcotics conspiracy alleged in the indictment was a lesser included offense within the RICO conspiracy. I therefore respectfully dissent from that portion of the judgment upholding the cumulative sentences of these appellants on Counts 1 and 13 because, even assuming that Congress has the power to authorize cumulative punishments for greater and lesser included offenses, I see no basis for thinking it has done so in the circumstances of this case.
I start, like the majority, by inquiring whether the section 846 narcotics conspiracy and the section 1962(d) RICO conspiracy are separate offenses. And I agree that the test to be applied, in the familiar language of Blockburger v. United States, 284 U.S. 299, 304, 52 S.Ct. 180, 182, 76 L.Ed. 306 (1932), is “whether each provision requires proof of a fact which the other does not.” But as the Ninth Circuit has cautioned, “Although such a test appears easily applicable to most cases involving double jeopardy claims, it is not easily applied to complex conspiracy prosecutions.” United States v. Solano, 605 F.2d 1141, 1144 (9th Cir.1979), cert. denied, 444 U.S. 1020, 100 S.Ct. 677, 62 L.Ed.2d 652 (1980).
Before applying the Blockburger “test” to sections 846 and 1962(d), it is important to recall the circumstances of that case, lest we commit the error of enlisting a venerable precedent into service it was not designed to perform. The provisions involved in Blockburger were sections 1 and 2 of the Harrison Narcotic Act, ch. 1, 38 Stat. 785, 786 (1914), amended by ch. 18, § 1006, 40 Stat. 1057, 1131 (1919) (successor statute repealed 1970), which made it a crime to distribute narcotics “except in the original stamped package” (§ 1) and “except in pursuance of a written order” (§ 2). A distribution in the absence of the original stamped package and a distribution in the absence of a written order form were the only two activities prohibited by these provisions. In that context it is perfectly clear how the Court could so readily conclude that each provision required proof of a fact that the other provision did not.
There can be no doubt that section 1962(d) requires proof of a fact not required for conviction under section 846— namely, the existence of an “enterprise” engaged in a “pattern of racketeering activity,” see 18 U.S.C. § 1962(c) (defining the substantive offense that section 1962(d) punishes a conspiracy to commit). However, when we inquire whether section 846 requires proof of a fact not required for conviction under section 1962(d), we must be careful to recognize that section 1962(d), unlike the narrow provisions involved in Blockburger, punishes a wide variety of diverse conduct. The range results from the assortment of criminal acts comprehended in the definition of “racketeering activity” in section 1961(1), two acts of which are required to constitute the “pattern of racketeering activity” defined in section 1961(5) and required for conviction of a RICO offense. There are many provisions in the definitional section of RICO that specify facts not required for conviction under section 846. The Government has artfully selected a very good example, the provision of section 1961(1)(A) that defines “racketeering activity” to include murder in violation of state law, when it argues that “while proof of an agreement to commit at least two predicate acts — e.g. murder — suffices to establish the ‘pattern of racketeering activity’ required under section 1962(d), proof of such acts was neither necessary, nor would it have sufficed to prove a section 846 narcotics conspiracy.” Brief for Appellee at 149.
However, another provision of the definitional section specifies a fact that is re*1373quired for conviction under section 846: Section 1961(1)(D) includes a provision that defines racketeering activity as “dealing in narcotic or other dangerous drugs, punishable under any law of the United States.” When that provision is invoked to punish racketeering activity charged as an object of a conspiracy in violation of section 1962(d), then a conspiracy in violation of section 846 might not be a separate offense. On the contrary, it might well be a lesser included offense, depending on the circumstances of a particular case, since the agreement, the objective of dealing in narcotics, and the wrongful intent, all of which are required for conviction under section 846, are also required for conviction of a section 1962(d) conspiracy that has as its object a pattern of racketeering activity as defined in the “narcotics dealing” provision of section 1961(1)(D).
The issue would be in sharp focus if section 1962(d), instead of being a single provision, were divided into a series of separately numbered provisions, each corresponding to the various acts of racketeering activity included in the broad definition in section 1961(1). In that event, the “provision” punishing a RICO conspiracy to distribute narcotics would obviously include the offense punished by section 846. But it should be just as obvious that application of the Blockburger test cannot turn on whether provisions of a statute are separately numbered or, as in the case of section 1962(d), collected under one number in a provision that incorporates many provisions contained elsewhere, such as the definitional provisions in section 1961(1).
Thus far, I have tried to demonstrate only that a section 846 narcotics conspiracy can be a lesser included offense within a section 1962(d) RICO conspiracy to commit racketeering activity defined in section 1961(1)(D) to include dealing in narcotics. Whether the section 846 conspiracy alleged in this case is lesser included within the section 1962(d) conspiracy requires further consideration. The majority maintains that the Blockburger test is to be applied solely by analyzing “the statutory language in general, not the specific allegations made in this case.” 757 F.2d at 1371. Reliance is placed on footnote 17 in Iannelli v. United States, 420 U.S. 770, 785 n. 17, 95 S.Ct. 1284, 1293, n. 17, 43 L.Ed.2d 616 (1975), presumably the language stating, “As Block-burger and other decisions applying its principle reveal, ... the Court’s application of the test focuses on the statutory elements of the offense.” Id. (citations omitted). I think that further analysis will demonstrate that the Iannelli footnote, in referring to the “focus[ ]” of the inquiry, is describing how the first step in applying the Blockburger test should be taken, not how the test is finally to be applied in all cases.
In Blockburger, focusing on the elements of the offense was the beginning and, properly, the end of the inquiry. Each of the narrowly drawn provisions in that case always required proof of a fact that the other did not; therefore, further consideration of the allegations in the particular case was unnecessary to conclude that separate offenses were inevitably present. However, the Supreme Court has specifically recognized that, where a statutory offense that can be committed in a variety of ways is claimed to be the same as some other statutory offense, the Blockburger test cannot be applied only by analyzing the statutory elements but requires further consideration of the precise allegations. In Brown v. Ohio, 432 U.S. 161, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977), the Court favorably recalled its earlier discussion in In re Nielsen, 131 U.S. 176, 190, 9 S.Ct. 672, 677, 33 L.Ed. 118 (1889), especially the passage approving a New Jersey Supreme Court decision that had held that “a conviction for arson barred a subsequent felony-murder indictment based on the death of a man killed in the fire.” Brown v. Ohio, supra, 432 U.S. at 168, 97 S.Ct. at 2226 (citing State v. Cooper, 13 N.J.L. 361 (1833)). The felony-murder statute could have been violated by a variety of conduct other than arson. If only the elements of the offenses had been compared, there would have been different offenses for purposes of double jeopardy, since the arson statute required *1374an element not required for felony murder. But in the New Jersey case the felony-murder offense included the arson offense because. the particular felony-murder offense alleged was the arson that resulted in the victim’s death. The sweep of the felony-murder statute, like the sweep of the RICO statute, required more than analysis of the statutory elements; it required analysis of the specific allegations in the case.
We followed the same approach in United States v. Barton, 647 F.2d 224 (2d Cir.), cert. denied, 454 U.S. 857, 102 S.Ct. 307, 70 L.Ed.2d 152 (1981). In examining whether separate offenses were defined by the general conspiracy statute, 18 U.S.C. § 371, and the RICO conspiracy statute, 18 U.S.C. § 1962(d), we began by noticing some obvious differences between the statutes: Section 1962(d), but not section 371, requires, as an object of the conspiracy, a pattern of racketeering activity; section 371, but not section 1962(d), requires proof of an overt act. Id. at 236-37. However, rather than end the -analysis at that point, we went on to point out the difference between the allegations made in that case: The section 371 conspiracy was an agreement to possess explosive devices; the section 1962(d) conspiracy was an agreement to threaten arson and murder. Id. at 237. I do not agree with the majority when it reads Barton, which I joined, to hold that cumulative punishments may be imposed for section 371 and section 1962(d) conspiracies, without regard to the particular allegations involved. We upheld cumulative penalties in Barton, because, as we said, we were “convinced that § 371 and § 1962(d) created— and Counts One and Thirteen charged —two separate offenses.” Id. (emphasis added). Nothing in Barton suggested that cumulative penalties could have been imposed if the section 371 conspiracy had been a lesser included offense within the RICO conspiracy.
Similarly, in United States v. Solano, supra, in permitting trial to proceed on a count charging a violation of section 1962(d), despite a prior conviction for violating section 846, the Ninth Circuit merely held that a subsequent prosecution for violating section 1962(d) was not necessarily barred by the Double Jeopardy Clause, especially in light of the Government’s claim that its proof would show a RICO conspiracy that differed significantly- from the narcotics conspiracy. 605 F.2d at 1144. But the Ninth Circuit emphasized that a final decision on the merits of the jeopardy claim could not be made until the trial unfolded and that the defendant would be free to renew his jeopardy claim if convicted on the RICO count. Id. at 1145.
Thus, in this case we cannot simply compare the statutes, but we must also examine the allegations made and proved. Count 13 charged the defendants, including Forman, Morris, and Wheelings, with a RICO conspiracy, in the Southern District of New York and elsewhere from 1972 until the date of the indictment, March 17, 1983, that had as its object “making money in illegal trafficking in narcotics and other dangerous drugs.” Also pertinent are the predicate crimes constituting the acts of racketeering activity in which each defendant was accused of participating, since “to convict on a RICO conspiracy [the prosecution] must prove that defendant himself at least agreed to commit two or more predicate crimes.” United States v. Ruggiero, 726 F.2d 913, 921 (2d Cir.), cert. denied, — U.S. -, 105 S.Ct. 118, 83 L.Ed.2d 60 (1984). The predicate crimes alleged against Forman, Morris, and Wheelings were several narcotics transactions and several actual or attempted murders. Count 1 charged the defendants, including Forman, Morris, and Wheelings, with a section 846 conspiracy, in the Southern District of New York and elsewhere from January 1, 1972, until the date of the indictment, that had as its object the distribution of heroin and cocaine. Of the 32 acts of racketeering alleged against either For-man, Morris, or Wheelings in the RICO conspiracy, 27 were alleged against them as overt acts in furtherance of the section 846 conspiracy — 17 narcotics transactions and 10 actual or attempted murders.
Thus, there was not simply “a substantial overlap in the proof,” Iannelli v. Unit*1375ed States, supra, 420 U.S. at 785 n. 17, 95 S.Ct. at 1293 n. 17, but virtual identity of the allegations of Counts 1 and 13, and also of the proof presented to secure convictions on these counts. Nor is this a situation like that in Albernaz v. United States, 450 U.S. 333, 101 S.Ct. 1137, 67 L.Ed.2d 275 (1981), where a single criminal agreement warranted cumulative sentences because the agreement had two distinct objectives, marijuana distribution and marijuana importation, and a conspiracy to achieve each objective violated separate statutes, 21 U.S.C. § 846 (1976) and 21 U.S.C. § 963 (1976). The conspiracies alleged in this case in Counts 1 and 13 did not have distinct objectives; the object of each was dealing in narcotics. The RICO conspiracy had a slightly larger objective than the section 846 conspiracy only because the RICO conspiracy alleged a pattern of racketeering activity and the section 846 conspiracy did not. However, and this is the critical point, the section 846 conspiracy alleged in Count 1 did not require proof of any fact that was not required to be proven to establish the RICO conspiracy alleged in Count 13. Neither the Government’s brief nor the majority’s opinion even purports to identify any additional fact required to convict on Count 1 but not on Count 13. I therefore conclude that in this case the section 846 conspiracy is a lesser included offense within the section 1962(d) conspiracy.
Since Forman, Morris, and Wheelings were convicted of greater and lesser included offenses, I must consider whether Congress has authorized cumulative punishments for such offenses when they are committed in violation of section 846 and 1962(d). Though I find no decision upholding the authority of Congress to impose cumulative punishments for greater and lesser included offenses, I recognize the possibility that the Supreme Court’s statement in Albernaz v. United States, supra, 450 U.S. at 344, 101 S.Ct. at 1145 (footnote omitted) — “Where Congress intended ... to impose multiple punishments, imposition of such sentences does not violate the Constitution” — may extend even to imposition of multiple punishments for greater and lesser included offenses. But see Jeffers v. United States, 432 U.S. 137, 155, 97 S.Ct. 2207, 2218, 53 L.Ed.2d 168 (1977) (plurality opinion) (“If some possibility exists that the two statutory offenses are the ‘same offense’ for double jeopardy purposes, however, it is necessary to examine the problem closely, in order to avoid constitutional multiple-punishment difficulties.”)
As a matter of plausible intention, it can be argued that the Congress that intended to increase the maximum penalty for a RICO conspiracy from the five years that would have been available under the general conspiracy statute, 18 U.S.C. § 371, to the twenty years authorized by 18 U.S.C. § 1963 would not have been distressed to see that twenty-year maximum added on to whatever penalty is authorized for an offense that is lesser included within the RICO conspiracy. On the other hand, though that Congress intended to authorize an enhanced penalty for a RICO conspiracy, it obviously did not go nearly as far as it might have when it set the maximum penalty at twenty years. And that Congress understood that a RICO conspiracy, like the one charged in Count 13 in this case, could involve murder, a state offense specifically listed in the definition of racketeering activity, 18 U.S.C. § 1961(1)(A). Congress has also made clear that it wants heavy penalties authorized for narcotics activity, but that sentiment alone does not justify an inference that Congress intended to authorize cumulative penalties for a RICO narcotics conspiracy and a lesser included non-RICO narcotics conspiracy. For organized narcotics activity, Congress has already enhanced the penalty for conspiracy from the five years authorized by 18 U.S.C. § 371 to the fifteen years authorized by 21 U.S.C. §§ 841(b)(1)(A), 846 and to the thirty years for a second offender, id., and also provided a maximum sentence of life imprisonment for those convicted of engaging in a continuing criminal narcotics enterprise, 21 U.S.C. § 848(a). While this array of penalties demonstrates that Congress is intent on authorizing substantial penalties, *1376it also indicates that Congress has been precise in setting different máximums for different degrees of involvement in narcotics activity. The precision of the congressional scheme would be distorted if cumulative penalties could be imposed whenever a section 846 narcotics conspiracy is a lesser included offense within a RICO narcotics conspiracy.
For these reasons, I conclude that it was impermissible to impose cumulative sentences upon Forman, Morris, and Wheelings with respect to Counts 1 and 13. I would vacate the sentences of these defendants on these counts and remand to permit Judge Pollack to impose an appropriate sentence on Count 13, the greater of the two offenses, up to the maximum of 20 years imprisonment and a fine of $25,000. See McClain v. United States, 643 F.2d 911 (2d Cir.) (remand for resentencing when less than maximum sentence imposed and sentence on another count improperly added), cert. denied, 452 U.S. 919, 101 S.Ct. 3057, 69 L.Ed.2d 424 (1981). It is obviously not sympathy for these defendants, who have committed outrageous crimes, that prompts me to dissent on this aspect of the case. I do so only because even the most heinous criminals may not be sentenced beyond the limits of the law.